299 F.2d 939
NATIONAL LABOR RELATIONS BOARD, Petitionerv.UNITED OPTICAL WORKERS UNION NO. 878, IUE-AFL-CIO.
No. 17002.
United States Court of Appeals Eighth Circuit.
March 26, 1962.

Petition to Enforce Order of National Labor Relations Board.
Marcel-Mallet-Prevost, Asst. General Counsel, N. L. R. B. and Dominick L. Manoli, Assoc. General Counsel, N. L. R. B., for petitioner.
Max W. Kramer, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of Labor Board of January 31, 1962 enforced on petition for enforcement.